Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 03/24/2021 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-17, 19-21, 23 & 27-31 are currently pending. 

Rejoinder Statement
Claim 1 is allowable. Claim 29 previously withdrawn from consideration as a result of a restriction requirement (01/21/2021), contain all the limitations of an allowable Claim 1. Pursuant to the procedures set forth in MPEP § 821.04(a), Claim 29  withdrawn from consideration in Applicant’s submission of the claims submitted (03/24/2021) is hereby withdrawn  from the restriction requirement and Claim  29 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

                                                    Cancellation of Unelected Groups
In view of the fact that this application is in condition for allowance except for the presence of    Group II, Claims 15-17, 19-21 & 23,  directed to method claims nonelected without traverse in the reply filed on (07/13/2020), and without the right to petition such Group II Claims 15-17, 19-21 & 23 have been cancelled.  

Additionally, Examiner  initiated a call to the Representative to the Applicant  (see PTO 413B interview summary attached) regarding Claim 14  withdrawn in the Final Office action mailed (01/21/2021) due to a restriction by original presentation.  Representative to the Applicant, Peter Flynn, agreed to have Claim 14 cancelled after discussion on issues of dependency and language of the claim (see interview summary for details).

Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
 With regard to the 103 Rejection:
Applicant’s arguments and amendments with regard to Claims 1-13 & 27-31 have been considered and are moot in light of the status of the claims below.
  
Allowable Subject Matter
Claims 1-13 & 27-31 are allowed.
The following is an examiner’s statement of reasons for allowance and indication of allowable subject matter:

Regarding Claims 1 & 4. The prior art fails to disclose or motivate one skilled in the art to manufacture and provide a system with a core concentrically position in a conduit where the core comprised of a dielectric material with a planar resonator on the core and coupling that is 
The closest prior art is Jakoby (US 20100148804; “Jakoby”), which discloses a system with a core concentrically position in a conduit, where the core comprised of a dielectric material with a planar resonator on the core and coupling that is electrically-conductive and that connects the planar resonator.  Jakoby does not disclose where a sector is created between a conduit and core and bordered by grounding rods and where there is an electrical field emanating from the planar resonator is concentrated in a sector between the core and the conduit.  Jakoby cannot be modified to provide the closed circuit sector because the grounding rods connect directly with separate resonators which does not create an electric field between the connecting rods.  Additionally, placing the planar resonators from the inside of the core to function on top of the core  would require to provide an electrical field emanating from the planar resonator concentrated in a sector between the core and the conduit which is not functionally provided in Jakoby.
Regarding Dependent Claims 2-3, 5-13 & 27-31.  The dependent claims further define the invention over the nearest reference by claiming a specific materials for the conduit and core and types and adjustments of the resonator.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  



                                                            Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856